COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00397-CV


Brooke Powell                              §   From the 233rd District Court

                                           §   of Tarrant County (233-555238-14)
v.
                                           §   August 13, 2015

Cori Jo Long                               §   Opinion by Chief Justice Livingston

                                    JUDGMENT

      This court has considered the record and Cori Jo Long’s unopposed

“Motion to Remand Case to Trial Court.” It is ordered that the motion is granted

and that the judgment of the trial court is reversed and the case is remanded to

the trial court for further proceedings.

      It is further ordered that Brooke Powell and Cori Jo Long shall split the

costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Terrie Livingston
                                         Chief Justice Terrie Livingston